Exhibit No. 21 (1) SUBSIDIARIES OF THE REGISTRANT Effective as of March 14, 2008 Name Jurisdiction American Biltrite (Canada) Ltd. Canada 200 Bank Street Sherbrooke, Quebec J1H 4K3 also doing business in Canada as Produits American Biltrite Ltee American Biltrite Far East, Inc. Delaware 57 River Street Wellesley Hills, Massachusetts 02481 Majestic Jewelry, Inc. Delaware 57 River Street Wellesley Hills, Massachusetts 02481 Ocean State Jewelry, Inc. Rhode Island 57 River Street Wellesley Hills, Massachusetts 02481 K&M Associates L.P. Rhode Island 425 Dexter Street Providence, Rhode Island 02907 Aimpar, Inc. New York 57 River Street Wellesley Hills, Massachusetts 02481 ABTRE, Inc. Tennessee 57 River Street Wellesley Hills, Massachusetts 02481 Ideal Tape Co., Inc. Delaware 1400 Middlesex Street Lowell, Massachusetts 01851 American Biltrite Intellectual Properties, Inc. Delaware 103 Foulk Road,Suite 200 Wilmington, Delaware 19803 K & M Trading (H.K.) Limited Hong Kong 20F Alexandra House 16-20 Chater Road Central Hong Kong Congoleum Corporation Delaware 3500 Quakerbridge Road Mercerville, New Jersey 08619 ABItalia, Inc. Delaware 57 River Street Wellesley Hills, Massachusetts 02481 Abimex, LLC Delaware 57 River Street Wellesley Hills, Massachusetts 02481 ABIcan,
